IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                 June 19, 2008
                                No. 07-40691
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

THOMAS CIPRANO

                                          Petitioner-Appellant

v.

T C OUTLAW

                                          Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:07-CV-101


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Thomas Ciprano, federal prisoner # 23148-034, appeals the district court’s
dismissal of his 28 U.S.C. § 2241 petition challenging his life sentence as a
career offender following his 1992 conviction on drug-trafficking charges. He
renews his claim that he was improperly sentenced and asserts that a
fundamental miscarriage of justice will result from the failure to consider the
merits of his claim. However, even if his brief is liberally construed, Ciprano
makes no argument that the district court erred in determining that he did not

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40691

meet the criteria for raising his claims in this § 2241 petition pursuant to the
savings clause of 28 U.S.C. § 2255(e). He has thus abandoned the only issue on
appeal by failing to brief it. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993).
      The appeal is without arguable merit, see Howard v. King, 707 F.2d 215,
219-20 (5th Cir. 1983), and is dismissed as frivolous. See 5TH CIR. R. 42.2. The
instant petition and appeal are continuations of Ciprano’s repetitious filings in
an attempt to circumvent the requirements for filing a successive § 2255 motion.
Ciprano is warned that any future frivolous or repetitive filings will subject him
to sanctions.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2